 AO 245B (Rev. 02/08/2019) Judg!llen_t in_ a C::rilllinal l'etty Case (Modified)                                                                       Pagel of l



                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                              V.                                               (For Offenses Committed On or After November 1, 1987)



                     Francisco Ramirez-Cervantes                                               Case Number: 2: l 9-mj-11953

                                                                                               Marc Xavier Carlos
                                                                                               Defendant's Attorney


REGISTRATION NO. 93354298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                   -----=-------------------------
  •    was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                        Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                              1

  D The defendant has been found not guilty on count(s)
                                                                                        -------------------
  •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  ~ TIME SERVED                                            • _________ days
  IZI Assessment: $10 WAIVED                            IZI Fine: WAIVED
 1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
·of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, December 27, 2019
                                          I            FILE Q                          Da~ oflmposition of Sentence
                           /j \
Received
                      I~-~
                -D-US-N-1+--------1---1~
                                                          DEC 2 7 2019                 HOl'JORABLE RUTH B~UDEZ MONTENEGRO
                                                                                       UNlTED STATES MAGISTRATE JUDGE
                                                 CLERK U',·•L_,,:_,·,,, 1 _,,.,
                                         i c: n11THER


              c opy · -.. _--------,,-----?E·
                                         !            NDIST·;·r 1 ''.·:'i',J;-1T
     ,                                                                   'c:,: if-09
  er s Of~ice                              --_
                                             ·~·------.··
                                                                                   0
         lJ                                                                        ' NIA
                                                                                   'JTY
Cl k                                                                                                                                     2:19-mj-11953
